Per Curiam. This matter comes before the Court on Respondent’s motion to dismiss. This claim was filed by the County Treasurer, Union County Court House, Jonesboro, Illinois, and was based upon salaries allegedly due the various probation officers in the First Circuit Court District of the State of Illinois. Section 6-7 of the “Juvenile Court Act” (Ill. Rev. Stats., Ch. 37, para. 706-7,1975) provides for reimbursement to counties for compensation paid by the counties to probation officers. Under Section 2 of House Bill 2909 (Public Act 78-1287) $2,000,000.00 was appropriated during Fiscal Year 1975 for such reimbursements to counties, with said appropriation being assigned line item No. 001-36020-4453-0000. That appropriation was insufficient to make full reimbursement to all the counties concerned. The office of the Comptroller honored each request for payment on the basis of first in first out, and as a result, the appropriation was depleted leaving some counties unpaid. The Comptroller then prepared and submitted a bill for a supplemental appropriation which failed passage; therefore, there were no funds with which to pay the claim in question. Motion to dismiss is hereby granted and said cause is dismissed.